Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por las razones que se explican más adelante, estamos conformes con la sentencia del Tribunal en el caso de autos. En particular, examinamos, inter alia, si es menes-ter que en el caso de autos adoptemos en nuestra jurisdic-ción las doctrinas de origen anglosajón conocidas como judicial estoppel y equitable estoppel.
*167I — I
El 30 de septiembre de 1996, Carmen L. Corraliza Ro-dríguez (en adelante la peticionaria) presentó una de-manda por discrimen en el empleo contra el Banco de De-sarrollo Económico de Puerto Rico (en adelante el Banco) y varios de sus funcionarios en su carácter oficial y personal. Alegó que fue despojada ilegalmente de su derecho propie-tario sobre su empleo permanente y de carrera, al efec-tuarse una “reestructuración” de los puestos en la institu-ción por su patrono, el Banco, en la cual se le asignó un cargo de menor jerarquía, complejidad y responsabilidad que el que tenía antes.
En concreto, la peticionaria alegó que entre los meses de abril a octubre de 1995, el Banco había llevado a cabo un proceso unilateral e ilegal de “reestructuración” en virtud del cual se había eliminado su puesto de carrera como Ofi-cial Administrativo II, y se le había asignado a un puesto inferior. Adujo que tal acción se tomó en represalia por su impugnación a la “reestructuración” realizada por el Banco y por razón de su afiliación política. Solicitó que se decla-rase nulo el plan de “reestructuración” referido y que se ordenase a los demandados a cesar y desistir de sus accio-nes discriminatorias. Solicitó, además, su reposición en su puesto original, el pago de salarios dejados de devengar, así como la indemnización por los daños y perjuicios sufridos.
El 17 de octubre de 1996, el Banco contestó la demanda y negó las alegaciones. Casi dos (2) años más tarde, el 6 de agosto de 1998, el Banco presentó una solicitud de senten-cia sumaria mediante la cual solicitó la desestimación de la acción instada en su contra. Argüyó entonces que procedía la incorporación en nuestra jurisdicción de las doctrinas de equitable estoppel y judicial estoppel, cuya aplicación a este caso conllevaba la desestimación de la demanda aludida. Alegó que la demandante se había acogido a un procedi-*168miento de quiebras que aún estaba pendiente para la fecha en que presentó la demanda del caso de autos, y que nunca cumplió con su obligación de incluir dicha acción en el co-rrespondiente inventario de activos.
En efecto, la demandante se había acogido a los benefi-cios de la Ley Federal de Quiebras el 24 de noviembre de 1992. El plan de reorganización en el procedimiento de quiebra fue aprobado el 24 de agosto de 1993 y se decretó su cierre el 29 de junio de 1998. Es un hecho no controver-tido que con respecto al procedimiento referido la deman-dante nunca enmendó el inventario de sus activos ni tam-poco la planilla correspondiente (schedules) para incluir en ellos la demanda del caso de autos, que fue presentada mientras aún estaba pendiente el caso de quiebras.
El 8 de septiembre de 1998, la demandante presentó una moción en oposición a la solicitud de sentencia suma-ria del Banco. Argumentó que la jurisprudencia invocada por éste no era vinculante en nuestra jurisdicción y que, aun si se adoptasen las referidas doctrinas, era necesario probar que la parte contra la cual se invocan había come-tido fraude o que actuó de mala fe.
El 15 de septiembre de 1998, notificada el 17 del mismo mes, el Tribunal de Primera Instancia dictó una sentencia parcial mediante la cual acogió los fundamentos doctrina-les expuestos por el Banco y desestimó todas las reclama-ciones relacionadas con la solicitud del resarcimiento por los daños ocasionados. Además, ordenó la continuación de los procedimientos en cuanto a las reclamaciones de resti-tución en el empleo y pago de salarios.
El 30 de noviembre de 1998, la demandante recurrió al Tribunal de Circuito de Apelaciones mediante un recurso de apelación. En esencia, planteó que el tribunal de instan-cia había errado al desestimar las reclamaciones de daños sin que se hubiese demostrado la comisión de fraude o la actuación de mala fe.
*169El 21 de abril de 1999, notificada el 26 del mismo mes, el foro apelativo dictó una sentencia mediante la cual con-firmó el dictamen del Tribunal de Primera Instancia. Dicho foro determinó que la doctrina de equitable estoppel no era aplicable al caso de autos, pero resolvió que la de judicial estoppel sí lo era. Determinó que procedía adoptar la doctrina de judicial estoppel, limitándola a casos como el de autos en el cual una parte había omitido informar a la Corte Federal de Quiebras una acción pendiente ante un tribunal estatal como parte de su caudal. Señaló el foro apelativo que la omisión de Corraliza Rodríguez “constitu-ye una conducta inconsistente al intentar ejercer posterior-mente ese mismo reclamo que omitió. Semejante proceder lo impide la doctrina de judicial estoppel”.
El 26 de mayo de 1999, la demandante presentó ante nos el presente recurso de certiorari. En esencia, cuestionó la corrección del dictamen del Tribunal de Circuito de Ape-laciones que confirmó el del foro de instancia. Adujo que se había adoptado por primera vez una norma judicial ajena a nuestro ordenamiento jurídico, y que ésta se había apli-cado retroactivamente, en contravención a nuestra juris-prudencia previa; todo ello sin que se probara la comisión de fraude al tribunal o la mala fe, y sin la celebración de una vista evidenciaría para dilucidar la existencia de los elementos de intención necesarios para probar la alegada conducta fraudulenta o la mala fe.
El 16 de julio de 1999 expedimos el recurso. El 23 de noviembre de 1999, la peticionaria presentó su alegato y el 23 de diciembre del mismo año, el Banco presentó el suyo. Con el beneficio de la comparecencia de ambas partes pro-cedemos a examinar el asunto ante nos.
*170Recientemente, en Allende Pérez v. García, 150 D.RR. 892, 902 (2000), resolvimos que “una causa de acción por discrimen en el empleo, que existía al momento de acogerse el deudor al procedimiento de quiebras, forma parte del caudal en quiebra y el deudor tiene que incluirla en el in-ventario; no teniendo capacidad el deudor para presentar la acción, a menos que la causa se determine exenta, o el síndico la abandone ...”. (Énfasis suplido.) Señalamos cla-ramente que si “la causa de acción surgió antes de comen-zar el procedimiento de quiebra”, entonces el deudor “care-cía de capacidad para presentarla. Si, por el contrario, ... la causa de acción surgió con posterioridad al comienzo del procedimiento de quiebra”, entonces sería el deudor quien tendría capacidad para presentarla, y no el síndico del caudal en quiebra. íd.
En el caso de autos, la acción de la peticionaria se pre-sentó casi cuatro (4) años después de haberse iniciado el procedimiento de quiebra, fundada en hechos que ocurrie-ron más de dos (2) años después de haberse iniciado dicho procedimiento. No cabe duda alguna, y así lo admiten los propios recurridos, de que la acción por discrimen en el empleo de la peticionaria surgió mucho después de ésta haberse acogido al procedimiento de quiebra. Por ende, no le competía al síndico presentar la acción referida; en cam-bio, la peticionaria referida sí tenía capacidad para presen-tar dicha acción, conforme a lo resuelto en Allende Pérez v. García, supra.
Sin embargo, en el caso de autos el patrono demandado no ha planteado que la peticionaria carecía de legitimación activa para llevar a cabo la causa de acción por discrimen político, como sucedió en Allende Pérez v. García, supra. Allí el patrono demandado impugnó la acción del em-pleado, por entender que dicha acción sólo podía ser in-coada por el síndico del caudal en quiebra, como única *171parte con interés, por lo que el empleado deudor carecía de capacidad para demandar. En el caso de autos, la desesti-mación de la demanda solicitada por el patrono se ampara en un fundamento distinto al de Allende Pérez v. García, supra. Se aduce que la causa de acción debe ser desesti-mada por razones de equidad. En concreto, aducen los re-curridos que no debe permitirse que la peticionaria pre-sente la acción en controversia, no porque carezca de legitimación activa para ello, sino porque su alegada omi-sión al no informar dicha causa de acción a la Corte federal de Quiebras constituye un proceder incompatible con la ac-ción por discrimen en el empleo, por lo que permitir que se presente tal acción constituiría un abuso inaceptable de los procedimientos judiciales. Los recurridos alegan que las doctrinas conocidas como judicial estoppel y equitable esto-ppel, ninguna de las cuales fueron invocadas o discutidas en Allende Pérez v. García, supra, constituyen obstáculos insalvables contra la acción en controversia. Nos toca exa-minar aquí la validez de esta otra base para la impugna-ción a la acción en cuestión. Es decir, aunque la peticiona-ria tiene capacidad (legitimación activa) para presentar la acción de discrimen en el empleo en cuestión, debemos de-cidir si aún así tal acción debe desestimarse por ser impro-cedente al amparo de las doctrinas aludidas invocadas por los recurridos.
I — I hH hH
A. Desarrollo de la doctrina de judicial estoppel
Las doctrinas de judicial estoppel y equitable estoppel son doctrinas en equidad desarrolladas por algunos tribu-nales estatales y federales norteamericanos. A pesar de que ambas doctrinas persiguen propósitos diferentes y tie-nen características particulares, en diversas ocasiones han sido confundidas en su aplicación. Veamos.
La doctrina de judicial estoppel impide que una parte *172asuma una postura en un procedimiento judicial que sea contraria a otra postura previamente adoptada por dicha parte en el mismo procedimiento o en un procedimiento anterior. A.S. Deeks, Raising the Cost of Lying: Rethinking Erie for Judicial Estoppel, 64 U. Ch. L. Rev. 873 (1997); E. Kirby, Civil Procedure- A Conflict of Interests: Frustrating the Goals of Anti-Discrimination Legislation with the Third Circuit’s Latest Judicial Estoppel Analysis- McNemar v. Disney Store, Inc., 91 F.3d 610 (3d Cir.1996), cert. denegado, 117 S. Ct. 958 (1997), 70 Temp. L. Rev. 349 (1997); E.A. Schreiber, The Judiciary Says, You Can’t Have It Both Ways: Judicial Estoppel- A Doctrine Precluding Inconsistent Positions, 30 Loyola L.A.L. Rev. 323 (1996); R.G. Boyers, Precluding Inconsistent Statements: The Doctrine of Judicial Estoppel, 80 NW. U.L. Rev. 1244 (1986). Es de-cir, con la doctrina referida se trata de evitar que las partes se beneficien asumiendo posiciones contradictorias en los procedimientos judiciales. Se procura que las partes no puedan “play fast and loose with the court”. Scarano v. Central R. Co. of New Jersey, 203 F.2d 510 (3er Cir. 1953). Como resultado, si una parte asumió una postura ante un tribunal, ya sea en una demanda, en una deposición o en un testimonio judicial, puede invocarse contra ésta la doc-trina de judicial estoppel para impedir que dicha parte asuma una posición distinta a la anterior en un procedi-miento judicial posterior. La aplicación de esta doctrina tiene el propósito de proteger la integridad de los tribuna-les y del sistema judicial. De esta forma se trata de salva-guardar la administración de la justicia y la confianza del público en la pureza y eficiencia de los procedimientos judiciales. Boyers, supra.
La doctrina de judicial estoppel fue aplicada por pri-mera vez en los tribunales estatales de Tennessee y en 1857 fue adoptada por su Tribunal Supremo en Hamilton v. Zimmerman, 37 Tenn. (5 Sneed) 39 (1857). Desde su *173adopción, los tribunales de ese estado aplican la doctrina para impedir el uso de cualquier posición posterior contra-ria a otra anteriormente asumida en un procedimiento judicial excepto cuando la posición anterior resultare de un error, inadvertencia o fraude sufrido por la parte que incu-rrió en la inconsistencia. Tennessee es el único estado de la Unión norteamericana que aplica esta doctrina de manera absoluta; es decir, siempre que se cumpla con sus requisi-tos, la doctrina es aplicada independientemente de las con-secuencias que ello acarree. Boyers, supra.
Actualmente son muchos los tribunales estatales y fede-rales norteamericanos que han adoptado la doctrina de judicial estoppel. En éstos, sin embargo, aunque las razones para aplicar la doctrina referida suelen coincidir, su apli-cación dista mucho de ser uniforme. Por ejemplo, en algu-nas jurisdicciones la doctrina es aplicada sólo cuando ello es necesario para evitar que ocurran resultados contradic-torios en procedimientos afines. En otras ocasiones se exige que haya identidad de partes en ambos procesos y que la parte que invoca la doctrina haya sido perjudicada por la contradicción previa. Schreiber, supra; Boyers, supra. Otros tribunales aplican esta doctrina sólo cuando un tribunal previamente ha adoptado como cierta la posi-ción antes asumida por la parte contra la cual se invoca dicha doctrina. Deeks, supra; Schreiber, supra; Boyers, supra.
No empece a las diferencias que caracterizan la aplica-ción de la doctrina de judicial estoppel en distintas juris-dicciones norteamericanas, prevalece en ellas el requisito de que la contradicción que suscitó su aplicación no puede ser producto de un error, inadvertencia o fraude sufrido por quien asumió la posición contradictoria. Es decir, el que invoca la doctrina tiene que demostrar siempre que la posición inconsistente previa no fue hecha por error, inad-*174vertencia o como producto de un fraude contra quien incu-rrió en la inconsistencia. Boyers, supra.
Es menester señalar que varias jurisdicciones norte-americanas se han negado a adoptar la doctrina de judicial estoppel. Entre ellas se encuentran Louisiana, Carolina del Sur, el Distrito de Colombia y el Décimo Circuito Federal. Deeks, supra; Schreiber, supra.
Más aún, la doctrina de judicial estoppel ha sido seve-ramente criticada por especialistas en la materia debido a que su aplicación automática puede redundar en resulta-dos injustos, o porque su uso puede afectar la implantación de importantes políticas públicas. Así, pues, se ha censu-rado la aplicación de la doctrina en casos que tratan con discrímenes patronales. En tal situación, la desestimación de una demanda de un obrero por causa de contradicciones previas suyas tiene el efecto de que un patrono que podría estar incurriendo en conducta discriminatoria ilegal no ha de ser sancionado por tal conducta aun cuando exista la clara política pública de prohibir y castigar tal actuación severamente. Kirby, supra.
B. La doctrina del “equitable estoppel”
La doctrina del equitable estoppel, que muchas veces se confunde con la de judicial estoppel, tiene características y propósitos diferentes a ésta. Aunque en ambos casos se trata de impedir que una parte asuma una postura contra-dictoria con otra adoptada por dicha parte en un procedi-miento judicial previo, la doctrina de equitable estoppel sólo está dirigida a salvaguardar la integridad de la rela-ción entre las partes involucradas en unos casos. Lo que se pretende es proteger a unos litigantes de los perjuicios que puedan causarle sus adversarios inescrupulosos. Se trata de asegurar una relación equitativa éntre las partes. Por ello, para que la doctrina de equitable estoppel pueda ser invocada con éxito por un litigante, además de la contra-dicción en posturas, se requiere que: (1) ambas partes ha-*175yan sido adversarias en el procedimiento anterior; (2) quien invoca la doctrina haya confiado en la posición pre-viamente asumida por su oponente, la cual le causó perjui-cio, y (3) aceptar la posición contradictoria en el nuevo pro-cedimiento sea en detrimento de la parte que invoca la doctrina. Schreiber, supra; Boyers, supra.
C. Doctrina de los actos propios
En nuestra jurisdicción ya hemos adoptado la norma-tiva de equidad conocida como la “doctrina de los actos propios”. Con ésta se procura salvaguardar unos importan-tes intereses sociales parecidos a los protegidos por las doc-trinas discutidas en los acápites anteriores. Al adoptar la doctrina de los actos propios señalamos su analogía con la doctrina general de estoppel, desarrollada en el derecho an-glosajón, de la manera siguiente:
El contenido de la norma de que a nadie es lícito ir contra los propios actos tiene fundamento y raíz en el principio general de Derecho que ordena proceder de buena fe en la vida jurídica. La conducta contradictoria no tiene lugar en el campo del Derecho, y debe ser impedida. Este principio tiene como paralelo en el Derecho inglés la doctrina de estoppel. El típico efecto mínimo que debe reconocerse a los actos unilaterales es que dejan fun-dado un estoppel. Este evita que el sujeto al que es imputable el acto unilateral pueda actuar en contradicción con su voluntad declarada.
Siendo este de “ir contra los propios actos” un principio general de Derecho, de validez univeral, fluye espontáneamente del precepto del Art. 6 del Código Civil instruyendo que en defecto de Ley aplicable al caso, el tribunal resolverá conforme a equi-dad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos. Su eficacia, su fuerza vin-culante tienen vida y efecto propios, que van en protección de la confianza depositada en la apariencia, que es por extensión protección de un interés social o la consecución de un ideal de justicia. Los presupuestos necesarios o elementos constitutivos para la aplicación de la norma jurídica de que nadie puede ve-nir contra sus propios actos pueden resumirse así: (a) Una con-ducta determinada de un sujeto, (b) que haya engendrado una situación contraria a la realidad, esto es, aparente y, mediante *176tal apariencia, susceptible de influir en la conducta de los de-más, y (c) que sea base de la confianza de otra parte que haya procedido de buena fe y que, por ello, haya obrado de una ma-nera que le causaría un perjuicio si su confianza quedara defraudada. Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 877-878 (1976).
IV
A modo de exordio, conviene señalar que de ordinario no es función de los tribunales incorporar al ordenamiento ju-rídico propio normas o doctrinas que están vigentes en otras jurisdicciones. Con arreglo al principio constitucional de separación de poderes, la facultad de decretar la ley le corresponde a la Rama Legislativa, y al Poder Judicial le compete la función de interpretarla y aplicarla. Rivera v. E.L.A., 140 D.P.R. 168 (1996). Sólo cuando existen lagunas o conflictos en la ley es legítima la elaboración jurispruden-cial del derecho. Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975); Flores v. Meyers Bros, of RR., 101 D.P.R. 689 (1973); Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968). Y aun en tales situaciones cuando nos compete lle-nar la laguna legislativa para poder resolver casos concre-tos, ya se ha advertido la prudencia y precaución que debe regir la adopción en nuestro ordenamiento de doctrinas de-sarrolladas en el derecho anglosajón que pueden no ser armoniosas con las particularidades de nuestro propio de-recho de entronque civilista. Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724, 735 in fine (1990); Dalmau v. Hernández Saldaña, 103 D.P.R. 487 (1975).
La adopción de instituciones jurídicas ajenas, pues, más que un asunto de nacionalidad, es una cuestión de necesidad. Borges v. Registrador, 91 D.P.R. 112, 120-121 (1964). Debemos hacerlo cuando ello es preciso, si la norma ha adoptarse es, además, racional, justiciera y conveniente. Pueblo v. Batista Maldonado, 100 D.P.R. 936 (1972).
A la luz de esta conocida normativa, debemos examinar *177entonces si en el caso de autos se dan las circunstancias referidas, de tal modo que nos requiera adoptar ahora en nuestra jurisdicción las doctrinas anglosajonas del equitable estoppel y del judicial estoppel identificadas antes. Para ello, conviene considerar si el Tribunal de Circuito de Ape-laciones manejó correctamente la aplicación de dichas doc-trinas a los hechos del caso de autos. Veamos.
V
A. El “equitable estoppel”
El foro apelativo estimó que la doctrina del equitable estoppel estaba vigente en Puerto Rico, pero concluyó que no procedía que se aplicase al caso de autos debido a que no existía en éste la requerida identidad de partes entre el procedimiento de quiebra y el actual litigio. Al así hacerlo, señaló:
El [Banco] no fue acreedor de la demandante en el caso de quiebra, razón por la cual no puede sostenerse que la conducta original de [la demandante] creó un estado de Derecho que le ganó la confianza [del Banco] en la que descansó y actuó para su detrimento.
Razonó el foro apelativo que ello “impide la aplicación de la doctrina de ‘equitable estoppel’ según adoptada en esta jurisdicción”. (Énfasis suplido.)
Si la doctrina referida estuviese vigente en Puerto Rico, coincidiríamos con el tribunal apelativo en que dicha doc-trina no podía aplicarse a este caso. No existía aquí el tipo de contradicción que cumpliese con los requisitos de la doc-trina del equitable estoppel invocada por el Banco, por la ausencia de identidad de partes en ambos procedimientos.
No obstante, debemos aclarar que en nuestra jurisdic-ción nunca hemos adoptado la doctrina anglosajona del equitable estoppel, como erróneamente afirmó el foro *178apelativo.(1) Al referirnos en el pasado a la doctrina más general de estoppel, sólo ha sido a manera de ilustración y comparación con nuestra propia doctrina de los actos propios. Así lo hicimos en Int. General Electric v. Concrete Builders, supra, en el que indicamos que nuestra doctrina de los actos propios tenía “como paralelo en el Derecho in-glés la doctrina de estoppel”. En efecto, el equitable estoppel tiene objetivos similares a los de nuestra doctrina de los actos propios. Sin embargo, sus perfiles son diferentes. Contrario a la doctrina de equitable estoppel, la doctrina de los actos propios no requiere que la contradicción que sus-cita su aplicación se haya dado siempre entre un procedi-miento judicial previo y uno actual; ni siquiera requiere que la contradicción ocurra en el contexto de un procedi-miento judicial. Así, pues, ya antes hemos aplicado la doc-trina de los actos propios en ocasiones en que los actos contradictorios ocurrieron fuera de un procedimiento judicial. Véanse: Int. General Electric v. Concrete Builders, supra; Crossroads Dev. Corp. v. E.L.A., 103 D.P.R. 789 (1975). Por ello, nuestra doctrina, aunque incluye las ins-tancias comprendidas por la del “equitable estoppel”, es más abarcadora que ésta. No es necesario, pues, acudir a esta doctrina del derecho común anglosajón para resolver situaciones que están reguladas ya por nuestra doctrina de los actos propios, que procede del derecho civil. Dalmau v. Hernández Saldaña, supra. Sobre todo, cuando la doctrina aludida ha dado lugar a una gran confusión. (2)
En resumen, pues, aunque el foro apelativo correcta-mente resolvió que la doctrina del equitable estoppel no podía aplicarse al caso de autos, erró al determinar que *179dicha doctrina había sido adoptada en nuestra jurisdicción. Nunca la hemos adoptado en la jurisprudencia de Puerto Rico y obviamente nada hay en este caso que justifique variar tal situación.
B. El “judicial estoppel”
1. En cuanto a la doctrina de judicial estoppel, el foro apelativo reconoció correctamente que ésta no había sido adoptada antes en nuestra jurisdicción, pero entonces de-terminó que procedía su incorporación a nuestro ordena-miento jurídico de manera limitada a los casos de quiebra y según lo resuelto en Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355 (3er Cir. 1996).
Según adoptada en Ryan Operations G.R v. Santiam-Midwest Lumber Co., supra, la doctrina de judicial estop-pel aplica: (1) si la postura de una parte en un procedi-miento de quiebra es incompatible con su postura en un procedimiento judicial posterior, y (2) si las referidas posi-ciones incompatibles son producto de la mala fe o de un intento de play fast and loose with the court. En Ryan Operations G.P. v. Santiam-Midwest Lumber Co., supra, se se-ñaló que dicha doctrina de judicial estoppel se aplica cuando es invocada por un tercero que no fue parte en el procedimiento de quiebra, y se aclaró que omitir la causa de acción en el inventario de activos de la Corte de Quie-bras, por sí sólo, no activa la doctrina de judical estoppel. En ese sentido se resolvió que la doctrina no aplica si la posición anterior de una parte fue producto de un error de buena fe más que de un esquema para engañar al tribunal.
En el caso de autos, el foro apelativo determinó que se había satisfecho el primer requisito para aplicar aquí la doctrina de judicial estoppel, ya que la peticionaria “estaba en la obligación de informar su causa de acción contra [el Banco] en su inventario de activos sometido ante la Corte de Quiebras”. Según dicho foro, el hecho de que la peticio-naria pretendiera reclamar su causa de acción en el foro *180estatal, sin haberla informado a la Corte de Quiebras, constituía “una conducta inconsistente al intentar ejercer posteriormente ese mismo reclamo [antes] que omitió”.
Sobre el segundo requisito, de que existiese mala fe de parte de la demandante, el foro apelativo concluyó que el hecho de que la peticionaria omitió informar a la Corte de Quiebras la reclamación de daños y perjuicios que presentó en el foro estatal “crea una fuerte inferencia en su contra que ni tan siquiera ha intentado derrotar afirmando con hechos, como es su obligación, que su actuación obedeció al desconocimiento o falta de culpa de su parte”. (Enfasis su-plido y citas omitidas.) Según el foro apelativo, tal omisión de la peticionaria privó a ese tribunal “de advertir no sólo que la omisión apuntada fue debido a un descuido, negli-gencia u olvido sin culpa de su parte, sino que existe una genuina controversia de hechos que dilucidar al respecto”.
Esta parte del dictamen del foro apelativo es contraria a lo resuelto expresamente en Ryan Operations G.P. v. Santiam-Midwest Lumber Co., supra, relativo al alcance de la doctrina de “judicial estoppel”. Se advirtió allí que:
We are persuaded, however, that policy considerations militate against adopting a rule that the requisite intent for judicial estoppel can be inferred from the mere fact of nondisclosure in a bankruptcy proceeding. Such a rule would unduly expand the reach of judicial estoppel in post-bankruptcy proceedings and would inevitably result in the preclusion of viable claims on the basis of inadverted or goodfaith inconsistencies.” (Énfasis suplido.) íd., pág. 364.
Por lo tanto, en Ryan Operations G.P. v. Santiam-Midwest Lumber Co., supra, explícitamente se rechazó aplicar la doctrina de judicial estoppel a base de una infe-rencia sobre la requerida intención de defraudar al tribunal. El foro apelativo, aunque amparó su dictamen en lo resuelto en Ryan Operations G.P. v. Santiam-Midwest Lumber Co., supra, hizo lo contrario a lo que se determinó en dicho caso. Concluyó que había habido una conducta de mala fe o fraudulenta de parte de la peticionaria sólo de-*181bido a que omitió informar a la Corte de Quiebras la acción por daños y perjuicios presentada en el foro estatal. Es decir, a base de una mera inferencia. Al así actuar, el foro apelativo ignoró precisamente las razones de gran peso in-vocadas en Ryan Operations G.P. v. Santiam-Midwest Lumber Co., supra, para negarse a aplicar la doctrina re-ferida apoyada en meras inferencias. Al respecto indicó el Tercer Circuito federal:
We nonetheless state briefly onr belief that judicial estoppel is an “extraordinary remed[y] to, be invoked when a party’s inconsistent behavior will otherwise result in a miscarriage of justice.” It is not meant to be a technical defense for litigants seeking to derail potentially meritorious claims, especially when the alleged inconsistency is insignificant at best and there is no evidence of intent to manipulate or mislead the courts. Judicial estoppel is not a sword to be wielded by adversaries unless such tactics are necessary to “secure substantial equity.” íd., pág. 365.
Erró, pues, el foro apelativo al resolver como lo hizo fun-dándose en una mera inferencia, que era improcedente precisamente a la luz de Ryan Operations G.R v. Santiam-Midwest Lumber Co., supra. Además, tal dictamen del foro apelativo contraviene las normas referentes a la buena fe y el fraude existentes en nuestro propio ordenamiento, que han sido ampliamente reiteradas por este Tribunal. En cuanto a la buena fe, es harto conocida la norma de que en nuestra jurisdicción la buena fe se presume, por lo que, quien reclama la mala fe, debe probarla. Jiménez v. Reyes, 146 D.P.R. 650 (1998); B.W.A.C. Int’l v. Quasar Co., 138 D.P.R. 60 (1995); Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345 (1984). También es de hondo arraigo en nuestro ordenamiento la norma de que el fraude no se presume. Pardo v. Sucn. Stella, 145 D.P.R. 816 (1998); Carrasquillo v. Lippit & Simonpietri, Inc., 98 D.P.R. 659 (1970); Feliciano v. P. Cedeño, S. en C., 78 D.P.R. 39 (1955). Ambas normas fueron ignoradas por el Tribunal de Cir-cuito de Apelaciones en este caso. Aquí el Banco alegó la *182existencia de mala fe o conducta fraudulenta por parte de la peticionaria al omitir informar a la Corte de Quiebras la presentación de la acción de daños y perjuicios instada en el foro de instancia. Para probar tal alegación, el Banco se limitó a afirmar que tal omisión de la peticionaria consti-tuyó mala fe o fraude. Es decir, el Banco no intentó probar la mala fe o conducta fraudulenta de la peticionaria, sino que meramente alegó que de su omisión debía inferirse la mala fe o la conducta fraudulenta. El foro apelativo erró-neamente acogió el planteamiento del Banco.
Dicho foro cometió aun otro error sobre el particular. No procedía que se resolviese la controversia de autos me-diante la vía sumaria. Es doctrina reiterada que el propó-sito principal de la moción de sentencia sumaria es propi-ciar la resolución justa, rápida y económica de litigios que no presentan controversias genuinas de hechos materiales, por lo que no ameritan la celebración de juicio en su fondo, conforme lo dispone la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824 (1999); Hurtado v. Osuna, 138 D.P.R. 801 (1995); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987). De igual forma, hemos señalado que la parte que solicita la sentencia sumaria en un pleito viene obligada a demostrar, fuera de toda duda, la inexistencia de una con-troversia real sobre todo hecho pertinente que a la luz del derecho sustantivo aplicable determinaría una sentencia a su favor como cuestión de ley. Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Tello, Rivera v. Eastern Airlines, supra; Roth v. Lugo, 87 D.P.R. 386 (1963). Al res-pecto, hemos señalado que hay litigios y controversias que por su naturaleza no deben ser resueltos mediante senten-cia sumaria, por ejemplo, aquellos en los que están involu-crados elementos subjetivos y de intención y propósitos mentales, en los cuales el factor de credibilidad es impor-tante y depende de lo que se extraiga de un juicio vivo para llegar a la verdad. Cuadrado Lugo v. Santiago Rodríguez, *183126 D.P.R. 272 (1990); García López v. Méndez García, 88 D.P.R. 363 (1963).
En el caso de autos, no sólo estaban involucrados ele-mentos de intención, sino que también la doctrina bajo la cual se solicitó la concesión de la sentencia sumaria re-quiere que se pruebe la comisión de fraude o conducta fraudulenta de la parte contra la que se invoca. Como bien señaló la Jueza Alfonso de Cumpiano en su voto disidente:
Aún cuando no surja controversia de hechos en cuanto a la omisión de la [peticionaria] en informar en el caso de quiebras [la acción ante nos], ello no es suficiente para establecer fraude o intención de defraudar al sistema judicial. ... La aplicación de la doctrina de “judicial estoppel”, según adoptada por [el foro apelativo] presupone la dilucidación de hechos, entre otros, en cuanto a propósitos, intención, error, inadvertencia.
No podía dilucidarse la controversia aludida de modo sumario.
2. Las dificultades señaladas antes, relativas al dudoso manejo por el Tribunal de Circuito de Apelaciones de la doctrina del judicial estoppel, junto con las que surgen de la diversidad de posturas y versiones que caracterizan a esa doctrina en sus jurisdicciones de origen, a las que alu-dimos antes, aconsejan en contra de incorporarla a nuestro ordenamiento jurídico, sobre todo en vista de que la doc-trina de actos propios del derecho patrio en muchas instan-cias cumple con sencillez el cometido de la del judicial estoppel.
Más aún, no encaramos aquí la situación de una laguna legislativa. El planteamiento del Banco, instando la adop-ción de la doctrina del judicial estoppel, no surge porque no exista en Puerto Rico una ley aplicable para resolver este caso. Más bien, el planteamiento se hace porque esa doc-trina, según alegada, le provee una conveniente defensa al Banco contra la imputación de trato discriminatorio patro-nal que le hace la demandante. Como la adopción de la doctrina referida no es necesaria o indispensable para lle-nar una laguna de la ley, ésta no procede.
*184Finalmente, también debe señalarse que la adopción aquí de la doctrina de judicial estoppel como la propone el Banco tendría en este caso un efecto adverso a la implan-tación de la preeminente política pública de Puerto Rico de proteger a los trabajadores del país contra actos discrimi-natorios de sus patronos. Se convertiría en un obstáculo importado que podría impedir que se cumpla con el man-dato legislativo que prohíbe el discrimen en el empleo. Este efecto deletéreo frente a una importante política pública nuestra también milita contra la adopción de la doctrina referida según propuesta aquí.
Por todo lo anterior, erraron los foros de instancia y ape-lativo al invocar y amparar sus respectivos dictámenes en este caso sobre el fundamento de la doctrina anglosajona del judicial estoppel.
VI
Por los fundamentos antes expuestos, procede que se dicte sentencia para revocar la dictada por el Tribunal de Circuito de Apelaciones y por el tribunal de instancia, para ordenar la reinstalación de las reclamaciones de daños y perjuicios desestimadas, y para devolver el caso al Tribunal de Primera Instancia para la continuación de los pro-cedimientos, conforme a lo aquí resuelto.

(1) Claramente, ésta no corresponde a ninguna de las doctrinas de equidad que hemos adoptado anteriormente.


(2) En efecto, los comentaristas señalan que, en un gran número de casos, la doctrina ha generado una gran confusión. E.A. Schreiber, The Judiciary Says, You Cant Have It Both Ways: Judicial Etoppel-A Doctrine Precluding Inconsisten Positions, 30 Loyola L.A.L. Rev. 323 (1996); R.G. Boyers, Precluding Inconsistent State-mentes: The Doctrine of Judicial Estoppel, 80 NW. U.L. Rev. 1244 (1986).